     Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

MYRNA ALTHIA ALICIA WALKER,

                                    Plaintiff,
         v.                                                              1:20-CV-1337
                                                                         (TJM/CFH)
CIBC LIMITED,

                           Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                   DECISION and ORDER

I.       INTRODUCTION

         This case was before the Hon. Christian F. Hummel, United States Magistrate

Judge, for an initial review of plaintiff’s complaint and other filings pursuant to 28 U.S.C. §

1915(e)(2)(B). Judge Hummel recommends that plaintiff’s complaint (dkt. no. 1) be

dismissed with prejudice; that plaintiff’s “Emergency Motion for the Death Penalty” (dkt.

no. 5) be dismissed; and that plaintiff’s letter motion to file exhibits under seal (dkt. no. 8)

be dismissed as moot. See April 13, 2021 Report-Recommendation & Order, dkt. no. 10.

Plaintiff did not file objections directed to Judge Hummel’s recommendations, and the time

to do so has expired. Plaintiff did, however, file an amended complaint. For the reasons

that follow, the Court adopts Judge Hummel’s recommendations, and independently

reviews plaintiff’s amended complaint and finds it fails to assert viable causes of action.

II.      DISCUSSION

                                                 1
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 2 of 12




       a. Complaint

       As Judge Hummel explains, plaintiff pro se Myrna Althia Alicia Walker purported to

commence this action on October 28, 2020, by submitting a complaint and application to

proceed in forma pauperis (“IFP”) in lieu of paying the Court’s filing fee. See Dkt. No. 1

(“Compl.”); Dkt. No. 2. On March 15, 2021, plaintiff submitted a supplement to her

complaint. Dkt. No. 4. On April 6, 2021, plaintiff submitted an additional filing entitled

“Emergency Petition for the Death Penalty Against Adethia Keshia Fitten and Others on

the Principle Found in the Law of Necessity.” Dkt. No. 5. On April 7, 2021, plaintiff

submitted an additional 86 pages to supplement to her complaint. Dkt. Nos. 6, 7. On April

8, 2021, plaintiff submitted additional exhibits and a letter requesting to file those exhibits

under seal. Dkt. No. 8.

       Plaintiff purports to bring this action pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. 2000, et seq. On her form Title VII complaint, she indicates

that defendant discriminated against her due to her race and color, religion, sex, and “my

date of birth – Easter.” Compl. at 2. Plaintiff further indicates, through checking the boxes

on the form complaint, that defendant terminated her employment, failed to promote,

engaged in unequal terms and conditions of employment, retaliated against her, and

“forced prostitution; [i]dentity theft, which is used to do Bank frauds & Poisonings.” Id.

Plaintiff’s complaint, inclusive of exhibits, is 158 pages long. Dkt. No. 1. The exhibits

include an 80-page letter relating to apparent visa fraud that plaintiff sent to the US

Department of Justice, the United States Department of Homeland Security, Immigration

and Customs Enforcement, and the Federal Bureau of Investigation, as well as an incident



                                                2
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 3 of 12




report dated May 29, 2019, regarding an apparent rape of plaintiff.

       The supplement plaintiff filed on March 15, 2021 is 112 pages long. Dkt. No. 4. The

supplement appears to be filings from a complaint plaintiff had before the Supreme Court,

Rensselaer County against Unity House of Troy and Joseph Posa. Id. The “emergency

motion,” filed on April 4, 2021, is 22 pages long, with 70 additional pages of exhibits. Dkt.

No. 5. These exhibits are (1) various transfer orders and orders of protection plaintiff

either sought or obtained against various individuals in family court proceedings in

different counties (dkt. no. 5-1); (2) a residential lease agreement from July 2018, for a

property in Troy, New York, with landlord Joseph Posa (dkt. no. 5-2); (3) records from a

proceeding before the Rensselaer County Supreme Court in a case captioned Myrna

Althia Alicia Walker vs. “Change of Name” Heidi Elizabeth Zuach (dkt. no. 5-3); and (4) a

lease agreement dated May 2, 2017, between Capital Group Management LLC and

plaintiff for a property in Troy, New York (dkt. no. 5-4). The submission filed on April 7,

2021, is 59 pages long and includes various orders of protection, a USPS tracking number

report, a Unity House Domestic Violence Services Transitional Housing Program

Handbook, a form from the Rensselaer County Department of Social Services, earnings

statements, a New York State incident report from 2018, an eviction notice, a letter from

the Unity House Transitional Housing program, a “notice” letter, and a “birth registration”

form. Dkt. No. 6-6. The exhibits filed on April 7, 2021 appear to be letters plaintif f sent to

the New York State Department of Labor, United States Department of Homeland

Security, Immigration and Customs Enforcement, and the EEOC, apparently related to

“pandemic unemployment compensation benefits.” See dkt. no. 7.

       Plaintiff’s complaint discusses Allison Carolyn Rattray, allegedly the Corporate

                                                3
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 4 of 12




Secretary and Legal Counsel of defendant CIBC First Caribbean International Bank

(Jamaica) Limited. Dkt. No. 1 at 3. Plaintiff contends that Ms. Rattray kills unidentified

people “with her married name” and drinks plaintiff’s blood. Id. Apparently, plaintiff

contends that Ms. Rattray is or was her “employer” who “uses the drinking blood of the

employee to kill employing the employment agreement and the incomes paid by direct

deposit as the consideration for the blood that is drank before the killings and the

doomings if [sic] innocent persons.” Id. at 4. Plaintiff also appears to suggest that Ms.

Rattray and her husband, “Barrington Andrew Rattray, Senior Judge, The Commercial

Division, The Supreme Court of Jamaica,” forced plaintiff to use “illegal psychotropic

medicines,” cocaine, and alcohol. Id. at 5. Plaintiff refers to an employment agreement

she signed with Ms. Rattray in 1995 and appears to suggest that since that date, Ms.

Rattray “has been stalking the Plaintiff inside her bedroom, bathroom mirror, on her cell

phone from 1995 even until today October 20, 2020 even the bathroom staples [sic] has

visual and audio devices inside of them.” Id. at 6. The Complaint then appears to proceed

to explain why Ms. Rattray and her various family members are carrying out unspecified

killings. See generally Dkt. No. 1. Plaintiff further suggests that through her employment

with defendant, both defendant and the Commercial Division of the Supreme Court of

Jamaica

       has been using me as a sex doll; as sex services; as sex product also
       incorporating The University of the West Indies Hospital to do surgeries;
       using illegal force of The Jamaican police; using the illegal Force of the
       Jamaican Army; using the illegal force of the Jamaican parliament to have
       men from any where have sex with The Plaintiff because The Plaintiff was
       born on the day the crucifixion was celebrated, that is Easter and Good
       Friday.



                                              4
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 5 of 12




Id. at 13. Plaintiff asks the Court for

       an Injunction to stop, restrain and prevent Allison Carolyn Rattray (maiden
       name Smith), Corporate Secretary and Legal Counsel, CIBC First Carribean
       Jamaica; her husband, Barrington Andrew Rattray, Senior Judge, The
       Commercial Division, The Supreme Court of Jamaica, King Street, Kingston,
       Jamaica, West Indies Deryke Smith, her brother; Lacelles Smith retired
       lecturer The University of the West Indies, Jamaica, West Indies; and the
       Rhoda Ford children and others from practicing their religion in a way that
       results in the death or harm or injury of The Rights of The Plaintiff and or the
       mother of The Plaintiff and or the siblings of The Plaintiff; and or any
       member of The Public, which includes anyone in the global community.

Id. at 14.

       As for plaintiff’s first cause of action, plaintiff lists:

       forced religion imposed on The Plaintiff whom is the employee by The
       Employer, CIBC Limited. The Forced Religion imposed on Myrna Althia
       Alicia Walker [] to kill innocent Persons. The daily murders of innocent
       Persons is used to supply the demands of the global organ Donor list. The
       staff is Allison Carolyn Rattray.

Dkt. No. 1 at 69. As for a second cause of action is

       employment discrimination – I chose a career path to be an Attorney -At-Law.
       Allison Carolyn Rattray (maiden name Smith) my (former) then manager at
       CIBC had me fired; told me that (1) I am not worthy to be an Attorney-at-Law
       because of my Race (2) I was not worthy to be in the same Profession as
       her. She has been defaming my character ever since.

Id. at 70. The third cause of action is listed as

       employment discrimination - compensation: denied increases in my salary
       verbally communicated to me by Ms. Cherlyn Blackman my Senior Manager
       of 3% in 2004; Denied Promotion communicated to me by Human
       Resources Regional Director, Jerime Cjnttihs-Bell; denied fringe benefits that
       accompanied my five (5) CIBC Achievers awards – my salary was split and
       part paid to my aunt.

Id. In the prayer for relief, plaintiff requests:

       (1) an Injunction(s) for Criminal Indictment(s) of Allison Carolyn (Smith)
       Rattray, Corporate Secretary and Legal Counsel CIBC for her forced


                                                    5
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 6 of 12




       Prostitution of The Plaintiff and Others; (2) An Injunction to prevent and stop
       all Prostitution or abuse of The Plaintiff; (3) Restitution(s) by CIBC for lost
       Incomes and fringe benefits[; and] (4) Job Reference letter from CIBC and
       an apology and my land Title Deed.

Id. at 71.

       Judge Hummel found (a) that plaintiff’s complaint fails to meet the pleading

requirements of Fed. R. Civ. P. 8 and 10, see Dkt. 10 at 8-9; (b) plaintiff’s claims under

Title VII (1) are barred by the statute of limitations, and (2) fail to state a claim for

employment discrimination in violation of Title VII, see id. at 9-10; and (c) apart from the

Title VII claims, “plaintiff’s claims fail to state any cognizable legal claim under the United

States Constitution, federal statute, or state law, and ultimately fails [to] establish this

Court’s jurisdiction under federal question or diversity jurisdiction.” Id. at 10. Judge

Hummel indicated that he was

       at a loss as to how the allegations in the complaint relate to a valid
       employment discrimination claim or any valid legal claim. Plaintiff presents a
       difficult to comprehend series of allegations against various individuals –
       many of whose connections to her apparent former employer is difficult, if
       not impossible, to comprehend – who she alleges forced her into prostitution,
       performed plastic surgeries on her against her will, installed “spying devices”
       into plaintiff’s body, forced her to undergo various injections, and involved
       plaintiff in a murder scheme that is somehow related to her Easter birthday.
       See Dkt. No. 1 at 56-60. Plaintiff also sets forth unexplained allegations that
       appear to involve Ms. Rattray and others, such as “an abuse of a veteran of
       the United States Army by the said Allison Carolyn Rattray” (dkt. no. 1 at 54).
       Plaintiff submits dozens of pages of exhibits and supplements that appear to
       relate to cases filed in other courts, orders of protection obtained in other
       courts, unemployment insurance issues, police reports, and documents sent
       to various federal agencies. See dkt. nos. 4, 5, 6, 7. The relevance of this
       deluge of documents is entirely unclear.

Id. at 11.

       Judge Hummel also concluded that to the extent plaintiff requests injunctions (dkt.



                                                 6
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 7 of 12




no. 1 at 71) to prevent defendant’s employees from prostituting or harming plaintiff or

seeks some kind of prosecution of defendant’s employees for criminal conduct, this Court

does not have authority to direct persons to cease engaging in illegal activity through a

civil suit as it is not a law enforcement agency. Id. at 11-12.

       As to plaintiff’s “emergency motion” for the Death Penalty, Judge Hummel found

that it appears to ask the United States Suprem e Court to enforce the death penalty

against various individuals who plaintiff contends engaged in “drug assisted surgeries on

The Plaintiff herein to induce The Coronavirus ahead of the proposed mass vaccination of

the US public, which is set for May 1, 2021[,]” implanting maggots into plaintiff’s bones,

releasing poisons into plaintiff’s body, “install[ing] television” and “Netflix Television” into

plaintiff’s eye and spinal cord, “alter[ing]” plaintiff’s “joints to make [her] walk in [sic] all

four” to be “displayed as a naked dog on a lease [sic],” and other similar allegations. See

Dkt. No. 5. Judge Hummel concluded that “this Court does not have the authority or

jurisdiction to sua sponte impose the death penalty in a civil case nor can it seek the

criminal prosecution of individuals or at the request of a plaintiff or decide the ultimate

punishment if convicted after a criminal trial.” Dkt. 10 at 12.

       Judge Hummel concluded that although the Court must show special solicitude to

pro se litigants, and is to exercise “extreme caution . . . in ordering sua sponte dismissal of

a pro se complaint before the adverse party has been served and both parties (but

particularly the plaintiff) have had an opportunity to respond, . . . ” id. at 14 (quoting

Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir.1983) (internal citations omitted)), the Court

also has a responsibility to determine that a claim is not frivolous before permitting a



                                                  7
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 8 of 12




plaintiff to proceed with an action in forma pauperis. Id. Judge Hummel concluded:

       Even if, arguendo, the statute of limitations was not a jurisdictional bar and
       plaintiff had been able to establish this Court’s jurisdiction, the undersig ned
       would still recommend dismissal with prejudice on its initial review as
       plaintiff’s complaint is “factually frivolous.” See Bennett v. Mnuchin,
       6:20-CV-243 (BKS/TWD), 2020 WL 1674068 (citing Denton v. Hernandez,
       504 U.S. 25, 32-33 (1992) (holding that a court may dismiss a factually
       frivolous claim when the allegations are “clearly baseless,” including claims
       that “describ[e] fantastic or delusional scenarios.”); Brown v. New York State
       Educ. Dept., 8:18-CV-169 (TJM/CFH), 2018 WL 1865547, at *2 (N.D.N.Y.
       Mar. 19, 2018) (dismissing pro se plaintiff’s complaint with prejudice where “it
       is clear that no federal claim can be stated on these facts[.]”). Accordingly,
       the undersigned recommends dismissal with prejudice pursuant to 28 U.S.C.
       §1915(e)(2)(B)(i) as any leave to amend would be clearly futile.

Id. at 14. As indicated above, Judge Hummel also recommends that plaintiff’s

“Emergency Motion for the Death Penalty” (dkt. no. 5) be dismissed, and that plaintiff’s

letter motion to file exhibits under seal (dkt. no. 8) be dismissed as moot. Id. at 15.

       After examining the record, this Court has determined that the recommendations in

the Report-Recommendation and Order are not subject to attack f or plain error or manifest

injustice. Further, even if plaintiff’s amended complaint is treated as an objection, the

Court has completed a de novo review and has determined to adopt Magistrate Judge

Hummel’s recommendations for the reasons stated in his report.

       b. Amended Complaint

       As indicated, plaintiff filed an amended complaint after Judge Hummel

recommended that the complaint be dismissed with prejudice. After a review of the

amended complaint, the Court finds that it too must be dismissed with prejudice.

       Plaintiff’s amended complaint is a form Title VII complaint. See dkt. no. 11. She




                                               8
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 9 of 12




indicates that the defendant is “CIBC Limited/Michael Capatide CEO CIBC.” Id. at ¶ 3(b).1

Plaintiff checks the boxes indicating that the defendant discriminated against her on

account of her “race or color,” “religion,” “sex (or sexual harassment),” “national origin,”

and “other” indicating on the line that follows: “my right to marry; my right to life; my right to

work and provide for my daily living expenses.” Id. at ¶ 6. Where plaintiff is asked to

indicate what the complained-of conduct involves, she checked the boxes for “failure to

employ,” “termination of employment,” “failure to promote,” “unequal terms and conditions

of employment,” “retaliation,” and “other acts as specified below” after which she writes: “I

am being sex trafficked by CIBC First Caribbean staff in lieu of my salary.” Id. at ¶ 7. In

the section of the amended complaint asking for the facts underlying her claims, plaintiff

asserts she is being sex trafficked because she was born on Easter and that the sex

trafficking is in lieu of her salary paid to her by CIBC First Caribbean Jamaica.” Id. ¶ 8.

She also asserts that “the force” of the Jamaican Police, the Jamaican Judiciary, the

Jamaican Hospital, and the University of the West Indies are conspiring with her "Walker

relatives used to commit crimes with my identity using identity theft of Myrna Suzette

Walker employed by Jamaican government Judge Barrington Andrew Rattray & Allison

Carolyn Rattray." Id. In addition, she asserts that “Adethia Keisha Fitten is phy sically

cutting me to create presumed consent for the crimes organized by Judge Barrington

Andrew Rattray." Id.

       The First Cause of Action alleges "forced organized criminality using the salary that

was paid to the plaintiff by CIBC First Caribbean Jamaica January 1, 1995 to March 28,



       1
           At paragraph 3(a) asking to identify the defendant, plaintiff writes: “Not Applicable”

                                                          9
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 10 of 12




2009." It also asserts that Myrna Suzette Walker "is a thief," and that “Allison Carolyn

Rattray . . . hired Myrna Suzette Walker and her five (5) children and Adethia Keisha

Fitten to steal and to say that the stealing was done by the plaintiff.” Plaintiff also appears

to indicate that "to do the stealing,” Myrna Suzette Walker “and others” repeatedly

physically injure plaintiff. As discussed by Judge Hummel, these allegations do not

provide plaintiff with a timely Title VII cause of action, see, e.g., Am. Compl. attach. 4, dkt.

no. 11-4 at 1, 2 nor do they provide a basis for the relief plaintiff seeks. See Dkt. 11, at 5. 3

        The Second Cause of Action asserts violations of the “Human Rights Act of 1998.”

The Human Rights Act of 1998 appears to be a law or act of Parliament in the United

Kingdom. See Brady v. Wks. Med. Ctr., No. 19-CV-00655-SM, 2019 WL 6529870, at *2

(D.N.H. Nov. 12, 2019)(“A law in effect in the United Kingdom bears that title.”)(citing

Human Rights Act 1998, ch. 42, http://www.legislation.gov.uk/ukpga/1998/42/contents),

report and recommendation approved, No. 19-CV-655-SM, 2019 WL 6529459 (D.N.H.

Dec. 4, 2019); Simpson v. Dauphin Cty. Hous. Auth., No. 1:16-CV-01747, 2017 W L

2375702, at *2, n. 4 (M.D. Pa. Apr. 26, 2017) (“Sim pson also references a ‘Human Rights


        2
         Dkt. no. 11-4 is a letter from Maureen Kielt, Director fo the EEOC Buffalo Local Office to plaintiff in
the matter of Walker v. CIBC confirming that plaintiff indicated that her “last date of harmed occurred on
March 24, 2009, when [she] was terminated,” thus making her EEOC administrative claim against CIBC
untimely. Dkt. No. 11-4 at 1.
        3
            In the Prayer for Relief, plaintiff requests the Court to grant the following relief:

        1. The plaintiff do not [sic] want to be a party to the religious killing business of Myrna
        Suzette Walker; her five children; and CIBC First Caribbean Jamaica staff, Allison Carolyn
        Rattray and her husband Judge Barrington Andrew Rattray, Supreme Court of Jamaica;

        2. The plaintiff do not [sic] want cocaine nor any thing to ingest from anyone, by force or otherwise.

        3. The plaintiff wants full restitution socially, physically, professionally.

Dkt. 11, at 5 (emphasis in original).

                                                            10
Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 11 of 12




Act of 1998,’ which as best we can tell refers to an Act of Parliament of the United

Kingdom, not applicable in this jurisdiction.”), report and recommendation adopted, No.

1:16-CV-1747, 2017 WL 2362510 (M.D. Pa. May 31, 2017). The Human Rights Act of

1998 does not provide plaintiff with a viable cause of actions against the defendant for any

events occurring in the Northern District of New York over which this Court would have

jurisdiction. See Brady, 2019 WL 6529870, at *2.

       The Third Cause of Action is confusing but appears to be a claim seeking unpaid

wages. See dkt. no. 11 at 4 (stating at the start of Third Cause of Action: “The right to my

paycheck.”). Plaintiff asserts that her aunt Myrna Suzette Walker “assisted by CIBC First

Caribbean staff Allison Carolyn Rattray has been falsely selling me as a whore in lieu of

my current income(s) from JC Penney, Aerotek, Walmart, Fidelis Care and more."

However, Myrna Suzette Walker, Allison Carolyn Rattray, JC Penney, Aerotek, Walmart,

or Fidelis Care are not defendants in this action. Further, plaintiff does not assert when it

was that she worked at JC Penney, Aerotek, Walmart, or Fidelis Care, or when or where it

was that Myrna Suzette Walker and Allison Carolyn Rattray purportedly took actions

preventing plaintiff from receiving her wages from these employers. The claim in this

regard fails to assert a viable cause of action under Title VII. In addition, in nearly

incomprehensible fashion plaintiff ends the Third Cause of Action by asserting: "The rapes

of me by co-workers is [sic] recorded and published. W almart staff a [sic] man named

Donnell she [sic] gave permission to live in my apartment as well as Fidelis Care Health

Insurance staff- Rashid Rardon." These allegations fail to provide a sufficient basis for the

Court to discern any viable cause of action under Title VII or any other law or statute over

which the Court would have jurisdiction.

                                               11
 Case 1:20-cv-01337-TJM-CFH Document 14 Filed 07/29/21 Page 12 of 12




        Accordingly, for the reasons set forth above plaintiff's amended complaint will be

dismissed. Because the allegations in the amended complaint are factually frivolous, and

because plaintiff filed an amended complaint that did not cure the pleading defects

pointed out by Judge Hummel, dismissal will be with prejudice pursuant to 28 U.S.C.

§1915(e)(2)(B)(i) as any leave to amend would be futile.

III.    CONCLUSION

        For the reasons discussed above, the Court ACCEPTS AND ADOPTS Judge

Hummel’s recommendations in the April 13, 2021 Report-Recommendation & Order, dkt.

no. 10. Thus, it is hereby

        ORDERED that plaintiff’s complaint (dkt. No. 1) is DISMISSED with prejudice; and

it is further

        ORDERED that plaintiff’s “Emergency Motion for the Death Penalty” (dkt. no. 5) is

DENIED and DISMISSED; and it is further

        ORDERED that plaintiff’s letter motion to file exhibits under seal (dkt. no. 8) is

DENIED and DISMISSED as moot.

        Based on the Court’s review of the amended complaint, it is hereby

        ORDERED that plaintiff’s amended complaint (dkt. No. 11) is DISMISSED with

prejudice.

        The Clerk of the Court may mark this file as closed.

IT IS SO ORDERED.

Dated: July 29, 2021




                                               12
